       Case 1:18-cv-10225-MLW Document 214 Filed 02/14/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )      No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                               NOTICE OF APPEARANCE

      Please enter my appearance as counsel for Petitioners in the above captioned matter.

                                           Respectfully submitted,


Dated: February 14, 2019                    /s/ Matthew W. Costello
                                           WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                           Matthew W. Costello, Esq. (BBO # 696384)
                                           60 State Street
                                           Boston, MA 02109
                                           Telephone: (617) 526-6313
                                           Facsimile: (617) 526-5000
                                           E-mail: matthew.costello@wilmerhale.com

                                           Attorney for Petitioners
